Motion Granted; Dismissed and Memorandum Opinion filed May 16, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00205-CV

                          GENE JOHNSON, Appellant

                                         V.
                             AT & T, INC., Appellee

                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-33209

               MEMORANDUM                          OPINION
      This is an appeal from a summary judgment signed November 13, 2012. The
record reflects that appellant’s motion for new trial was electronically filed Friday,
December 14, 2012, 31 days after the judgment was signed. See Tex. R. Civ. P.
329b(a) (requiring a motion for new trial to be filed within 30 days after the
judgment is signed). The notice of appeal must be filed within 30 days after the
judgment is signed when appellant has not filed a timely motion for new trial. See
Tex. R. App. P. 26.1. Therefore, in the absence of a timely-filed motion for new
trial, appellant’s notice of appeal was due on or before December 13, 2013. If a
timely motion for new trial is filed, the notice of appeal must be filed within 90
days after the date the judgment is signed. See Tex. R. App. P. 26.1(a). Appellant’s
notice of appeal was not filed until March 4, 2013, more than 105 days after
judgment, beyond the time that could be extended, had his motion for new trial
been filed timely. See Tex. R. App. P. 26.3 (permitting appellate court to grant an
extension of time if the notice of appeal is filed within 15 days of its due date).

      On April 23, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response, on or before May 6, 2013, demonstrating this court’s jurisdiction. In
addition, on April 24, 2013, appellee filed a motion to dismiss the appeal, raising
the same jurisdictional issues as in the court’s notice. See Tex. R. App. P. 42.3(a).
Appellant has not filed a response to the court’s notice or to appellee’s motion.

      Accordingly, we grant appellee’s motion to dismiss the appeal, and we order
the appeal dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                           2